Case 7:20-cr-00574-NSR Document 28 Filed 01/13/21 Page 1 of 9
Case 7:20-cr-00574-NSR Document 28 Filed 01/13/21 Page 2 of 9
Case 7:20-cr-00574-NSR Document 28 Filed 01/13/21 Page 3 of 9
Case 7:20-cr-00574-NSR Document 28 Filed 01/13/21 Page 4 of 9
Case 7:20-cr-00574-NSR Document 28 Filed 01/13/21 Page 5 of 9
Case 7:20-cr-00574-NSR Document 28 Filed 01/13/21 Page 6 of 9
Case 7:20-cr-00574-NSR Document 28 Filed 01/13/21 Page 7 of 9
Case 7:20-cr-00574-NSR Document 28 Filed 01/13/21 Page 8 of 9
Case 7:20-cr-00574-NSR Document 28 Filed 01/13/21 Page 9 of 9




     13, 2021
